8 F.3d 819
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, Plaintiff-Appellee,Annie SUMPTER, Defendant-Appellee,v.Robert Peter RUSSELL, Defendant-Appellant.THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, Plaintiff-Appellee,Annie SUMPTER, Defendant-Appellee,v.Robert Peter RUSSELL, Defendant-Appellant.
Nos. 93-1197, 93-1384.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 13, 1993.

Appeals from the United States District Court for the District of South Carolina, at Beaufort.  Dennis W. Shedd, District Judge.  (CA-92-1467-9-19BD)
Robert Peter Russell, Appellant Pro Se.
Francis Ellerbe Grimball, Charleston, South Carolina;  Charles Scott Graber, Graber & Baldwin, Beaufort, South Carolina, for Appellees.
D.S.C.
DISMISSED IN NO. 93-1197 AND AFFIRMED IN NO. 93-1384.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
In Case No. 93-1197, Robert Peter Russell appeals from the district court's order granting summary judgment motions by Prudential Insurance Company of America and Annie Sumpter.  However, because it was served within ten days of the entry of final judgment and must therefore be construed as a Fed.  R. Civ. P. 59(e) motion,  Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir. 1978), Russell's "Motion to Void the Judgment" voided his previously-filed notice of appeal.  Fed. R. App.  P. 4(a)(4);   see also Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).  The appeal in Case No. 931197 is thereby rendered a nullity.  Accordingly, we dismiss that case for lack of appellate jurisdiction.


2
In Case No. 93-1384, Russell appeals from the district court's order denying his "Motion to Void the Judgment."  Because that motion, properly construed under Rule 59(e), halts the appellate time period, see Fed.  R. App.  P. 4(a)(4), and because Russell's second notice of appeal was thereby filed within thirty days of the judgment, see Rule 4(a)(1), we must review both the final judgment and the order denying Russell's post-judgment motion in considering this second appeal.


3
Our review of the record and the district court's order accepting the recommendation of the magistrate judge discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Prudential Ins. Co. v. Russell, No. CA-92-1467-9-19BD (D.S.C. Feb. 3, 1993 & Mar. 16, 1993).


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
No. 93-1197, DISMISSED No. 93-1384, AFFIRMED